Title: Levett Harris to James Madison, 31 October 1826
From: Harris, Levett
To: Madison, James


                        
                            
                                Dear Sir—
                            
                            
                                
                                    Philadelphia
                                
                                31. Oct 1826.
                            
                        
                        After the several explanations furnished you in regard to Mr. Todd’s money transactions with me, I have
                            delayed pressing upon him a final issue of it, in the hope (as he had left this City & repaired to New York for
                            the express purpose of raising funds to satisfy it) that I should finally hear from him.
                        Nearly a year has now elapsed since you were made acquainted with the merits of a claim, which left you
                            nothing to desire on the score of the generous feeling of the party who has been the subject of such faithless &
                            cruel treatment in the instance of Mr. Todd. For many months, Mr. Todd has been living in a very expensive house in New
                            York, & in a state of utter indifference to the several repeated pledges made to his injured creditors in
                            Philadelphia.
                        I therefore found it necessary to write to a legal friend in that City to request his calling his immediate
                            attention to the avowed object for which he was there. Mr. Todd promised (as will be seen by the enclosed letter) to call
                            upon & satisfy Mr. Emmet. He failed in this promise & therefore legal process was issued against him. This
                            Act led to an interview with my Attorney which resulted in Mr. Todds being suffered to remain at large till an answer
                            could be received from You.
                        As I have already fully stated the ground on which I consented to grant the loan of Stock to Mr. Todd, I made
                            this final appeal to Mr. Madison. It is his justice that will now decide this unhappy concern between his stepson
                            & me. All I ask is a competent guaranty for the debt of Mr. Todd. The time of payment may be made accomodating to
                            almost any extent, and I am moreover urged to this course, as I contemplate, at no very distant period, leaving this
                            Country for Europe.
                        Your Answer will decide the issue of the process at New York, which I beg the favor of your backing
                            returning together with the enclosed. I remain very respectfully, Dear Sir—Your most Obedient Servant
                        
                            
                                Levett Harris
                            
                        
                    